FILED
                             NOT FOR PUBLICATION                            AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NEIL B. STAFFORD,                                No. 10-35356

               Plaintiff - Appellant,            D.C. No. 1:09-cv-03031-CL

  v.
                                                 MEMORANDUM *
STEVEN POWERS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Mark D. Clarke, Magistrate Judge, Presiding

                                                        **
                            Submitted August 11, 2011

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Neil B. Stafford appeals pro se from the district court’s grant of summary

judgment in his 42 U.S.C. § 1983 action alleging various constitutional claims

concerning his designation as a predatory sex offender and conditions of parole.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Olsen v. Idaho

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004) (summary judgment); Brown

v. Cal. Dep’t of Corr., 554 F.3d 747, 749 (9th Cir. 2009) (absolute immunity). We

affirm.

      The district court properly granted summary judgment on Stafford’s claims

regarding Defendants’ imposition of parole conditions. See Anderson v. Boyd, 714

F.2d 906, 909 (9th Cir. 1983) (parole officers entitled to absolute immunity for

imposition of parole conditions).

      The district court properly granted summary judgment on the ground that

Defendants are entitled to absolute immunity with respect to their decision to

designate Stafford a predatory sex offender without holding an evidentiary hearing.

See Brown v. Cal. Dep’t of Corr., 554 F.3d 747, 751 (9th Cir. 2009) (parole board

officials entitled to absolute immunity for actions taken in processing parole

applications); Swift v. Cal., 384 F.3d 1184, 1190-91 (9th Cir. 2004) (parole

officials entitled to absolute immunity for adjudicating parole decisions).

      We do not consider claims not adequately raised in Stafford’s opening brief.

See Entm’t Research Grp., Inc. v. Genesis Creative Grp., Inc., 122 F.3d 1211,

1217 (9th Cir. 1997).

      We deny Stafford’s motion to supplement the record.

      AFFIRMED.


                                          2                                      10-35356